Detailed Action
Claims 1, 4, 7-8, 10, 13-14, 17, 20-21, 23, 26-27 and 29 are pending. 
Claims 1, 4, 7-8, 10, 13-14, 17, 20-21, 23, 26-27 and 29 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 7-8, 13-14, 20-21, 26-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Encarnacion et al (Pub. No.: US 2005/0138137).
As per claim 1, Encarnacion discloses a data acquisition method, applied to a service provider, comprising: -	receiving a service request message initiated by a service consumer (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein HTTP GET Request can be the service request message and the URL “http://ServerName/Tulips.jpg?format=YUV,width=640,height=480” is an example of the HTTP GET request) for acquiring a resource attribute of a resource (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein an HTTP GET Request “http://ServerName/Tulips.jpg?format=YUV,width=640,height=480” is for acquiring the resource Tulips.jpg with the attributes YUV format, width 640 and height 480), wherein the service request message carries query information configured to indicate the resource attribute (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein an HTTP GET Request ; and -	sending data of the resource attribute to the service consumer through a service response message (Encarnacion, Fig 3 step 4, paragraph 0101, wherein the media server 302 responds by providing the requested resource content (data of the resource attribute) );-	wherein the data of the resource is configured with a corresponding code according to the resource attribute (Encarnacion, Fig 3, paragraph 0224, 0237, wherein for example the resource store 320 can store an image file having a format type of RGB and a format resolution of 640.times.480 (data of the resource) which correspond to attribute values (code) specified in the request “format=YUV,width=640,height=480”), and the query information is a code of the resource attribute (Encarnacion, Fig 3, paragraph 0234, wherein the query information “format=YUV,width=640,height=480” is a code of the resource attribute);-	the service response message further carries a code associated with the data of the resource attribute (Encarnacion, Fig 3 step 4, paragraph 0101, wherein the media server 302 responds by providing the requested resource content which is configured using the values specified by the attributes. Since the requested resource included in the response message is configured using the values specified by the attributes in the request, the response message is considered to carry a code associated with the data of the resource attribute as claimed. In addition and/or alternatively, Since the retrieving of the resource content from the media server is done using HTTP protocol (Encarnacion, paragraph 0019), the media server response, by inherence, will be an HTTP response which includes for example Response Header Fields including status code (200 for success), Date, Server, Content type, Content length and other fields known in the HTTP response message. Any of these fields and values included in the 

As pre claim 7, claim 2 is incorporated and Encarnacion discloses wherein the code of the resource attribute is a one-level code or a multi-level code, and the multi-level code comprises at least a first-level subcode and a second-level subcode (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein for example the format attribute “format=YUV” is considered a one level code since it only require a single value and the resolution attribute “width=640,height=480” is considered a multi-level code since it requires two values (width and height) wherein the width can be the first level subcode and the height can be the second-level subcode).

Claims 8, 13-14, 20-21, 26-27 and 29 are rejected under the same rational as claims 1-3 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10, 17 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over Encarnacion et al (Pub. No.: US 2005/0138137) in view of Garimella et al (Pub. No.: US 2008/0222373 .
As pre claim 4, claim 2 is incorporated and Encarnacion discloses wherein in the case that there are at least two resource attributes (Encarnacion, Fig 3, paragraph 0234, wherein the query information “format=YUV,width=640,height=480” includes three attributes format, width and height), the service request message carries a set of codes of the resource attributes (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein an HTTP GET Request carries query information “format=YUV,width=640,height=480” which indicates the resource attributes) wherein in the case that there are a plurality of resource attributes and the resource attributes correspond to continuous codes (Encarnacion, Fig 3, paragraph 0228, 0241, wherein a single URL can include variable parameters that specify respective characteristic attributes that can be modified to describe a range of different media formats. For example, in one illustrative implementation, the name parameter can accept values of YUV or RGB, the width parameter can accept values of 0 to 2048, and the height parameter can accept values from 0 to 2048); wherein the service request message is sent according to a GET sending mode in a Hypertext Transfer Protocol, and the code or the set of codes of the resource attribute is represented by a content of a query parameter in the GET mode (Encarnacion, Fig 3 step 3, paragraph 0029, 0234-0236, wherein the request is an HTTP GET Request  the URL “http://ServerName/Tulips.jpg?format=YUV,width=640,height=480”). Encarnacion does not explicitly disclose the continuous codes are represented by a range in the set. However, Denoual discloses the continuous codes are represented by a range in the set (Denoual, paragraph 0220, wherein a request is directed to segment index information, using an index_range attribute of URLs (e.g. index_range=0-43 ) ).


Claims 10, 17 and 23 are rejected under the same rationale as claim 4. 


Response to Arguments
Applicant's arguments filed on 02/11/2022 have been fully considered but they are not persuasive. Applicant argues 
(1)	Encarnacion does not disclose that the response from the media server 302 further includes a code associated with the data of the resource attribute.

(1)	Examiner respectively disagrees. First, the current claim language with respect to the argued limitation is very broad and does not define what is the code included in the response, how the code is carried by the response and how the code is associated with the data of the resource attribute.Second, Encarnacion, Fig 3 step 4, paragraph 0101, wherein the media server 302 responds by providing the requested resource content which is configured using the values specified by the attributes. Since the requested resource included in the response message is configured using the values specified by the attributes in the request, the response message is considered to carry a code associated with the data of 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454